DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 1/7/21 has been considered and entered.  Claims 1-16,18-20 and 31-36 have been canceled.  Claims 37-45 have been added.  Claims 17,21-30 and 37-45 remain in the application.

In light of the amendment filed 1/7/21, the 35 USC 112 rejections have been withdrawn.

In light of the Terminal Disclaimer filed and approved on 1/7/20, the Double Patenting Rejection has been withdrawn.

Allowable Subject Matter
Claims 17,21-30 and 37-45 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or fairly suggest the layers of the SOFC along with the operating temperatures based on the thickness of the functional layer along with the ionizing, conducting and reacting oxygen within the SOFC..


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715